     Exhibit 10.1


HESKA CORPORATION


MANAGEMENT INCENTIVE PLAN MASTER DOCUMENT


DECEMBER 15, 2005

This Management Incentive Plan Master Document (“MIP”) is intended to provide
incentives to the senior management of Heska Corporation (“Heska” or the
“Company”) for the achievement of goals and objectives that are essential to the
growth and continued success of the Company. This MIP is to act as a master
document for future plans and replaces in its entirety any and all previous
Management Incentive Plans. At the sole and absolute discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”),
Heska may adopt an annual plan for a given year (a “Plan Year”) by agreeing upon
Category Percentages, a Plan Allocation, Key Parameters and a Payout Structure,
as defined and discussed below. For example, a plan effective January 1, 20xx
and ending December 31, 20xx with given characteristics could be adopted by the
Compensation Committee and would be referred to as the “20xx MIP”. As described
below, any and all payments made under the MIP (each an “MIP Payout”) must be
funded by an Incentive Pool (defined below).

The MIP will include an “Incentive Target” (as defined below) for each eligible
participant to be based on a percentage of the participant’s base salary earned
during the year. This calculation excludes commissions, bonuses, relocation
payments or other forms of compensation not considered part of the participant’s
base pay. The percent of base salary used for determining the Incentive Target
will be determined by the category of position held by the participant (the
“Category Percentages”). The Compensation Committee shall agree upon the
Category Percentages for each Plan Year.

Each participant’s Category Percentage will be multiplied by the individual’s
actual earnings for each Plan Year while a participant of the plan. This will
result in an Incentive Target for each participant. The Compensation Committee
shall agree on a “Plan Allocation”, which may include parameters such as
company, department or individual performance, for each Plan Year. The Plan
Allocation is to be used as a guideline in determining any MIP Payout to each
participant in a given Plan Year, although the Chief Executive Officer (the
“CEO”) or the Compensation Committee, as outlined below, shall maintain sole and
absolute discretion in determining the appropriate MIP Payout for any
participant.

For individuals becoming eligible for participation in the MIP after the
beginning of a Plan Year, all MIP calculations shall be based on the amount of
base pay earned while a plan participant. Earnings prior to becoming a plan
participant shall be excluded.

--------------------------------------------------------------------------------

The MIP is built on the following components:

• “Key Parameters” to be determined by the Compensation Committee for each Plan
Year which may consist of one or more items such as earnings per share, net
income or revenue growth

• Self funding status

For each plan year, the Compensation Committee shall agree upon a “Payout
Structure” based on the Key Parameters. The Payout Structure shall fund an
“Incentive Pool” based on performance in excess of agreed upon targets for the
Key Parameters. The Compensation Committee, in its sole and absolute discretion,
may include or exclude items it considers to be extraordinary, unusual, or
unanticipated in setting the targets for the Key Parameters for purposes of
calculating the Incentive Pool. A “Fully Funded Pool” shall be defined as an
Incentive Pool equal to the sum of the Incentive Targets of all MIP
participants.

While self funding status is an important and underlying principle of the MIP,
executive management and the Compensation Committee recognize that the MIP may
not actually be cash self funding under certain circumstances and it may not be
wise to fully or partially fund the plan in cash under these or other
circumstances. Therefore, while the intent of the MIP is that the Incentive Pool
will consist solely of cash, alternative forms of compensation may be used for
part or all of the Incentive Pool at the sole and absolute discretion of the
Compensation Committee. For example, if the Compensation Committee determines it
is not wise to fund the Incentive Pool in cash, it may fund the Incentive Pool
in stock valued at the closing market value on a date determined by the
Compensation Committee.

The Compensation Committee will determine any MIP Payout to the CEO. Any
individual MIP Payouts to other executive officers will generally be recommended
to the Compensation Committee by the CEO, although the Compensation Committee
will make the final determination of any individual MIP Payouts to executive
officers other than the CEO. Any individual MIP Payouts to other plan
participants will be determined by the CEO.

All MIP Payouts earned shall be paid only after the Compensation Committee has
reviewed management’s calculations of such MIP Payouts and ensured the Incentive
Pool is large enough to cover all such MIP Payouts. MIP Payouts shall be made as
soon as reasonably possible following the first Form 10-K filing with the
Securities and Exchange Commission by Heska after the end of a given Plan Year.

MIP participants are determined by the CEO and must remain active employees of
Heska Corporation or one of its affiliates in a position which qualifies for MIP
participation through the end of a given Plan Year in order to be eligible to
earn any MIP Payouts.

In the case of a Change of Control. If the Company experiences a Change in
Control (as defined in Heska’s 1997 Stock Incentive Plan) during any Plan Year,
the Plan Year Incentive Pool will be a Fully Funded Pool and any MIP Payouts
will be prorated from the beginning of the Plan Year until the date of the
Change of Control. Payouts will occur at a time as close to the Change of
Control as practical.

--------------------------------------------------------------------------------

In the case of disability. Time spent on Short Term Disability will count as
active time in the plan. Long Term Disability time will not count as active
time. Personal leave time will be considered by the Compensation Committee or
its designee on a case by case basis.

In the case of death. A prorated payment of any MIP Payout will be made to the
employee’s designated beneficiary. The payment will be paid at the normal
payment time of the MIP Payouts.

The Compensation Committee must approve partial payments or exceptions to any
major provision of this plan.

Nothing in this document is to be construed as a contract of employment of a
defined period of time or otherwise altering the status of employee as an
at-will employee of the company. Either party may elect to terminate the
employment relationship at any time, without cause or advance notice.